Citation Nr: 0620694	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-07 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to reimbursement of production costs of 
$4,200, pursuant to the vocational goal set in February 1998.

2.  Whether a vocational goal under Chapter 31, Title 38, 
United States Code, is reasonably feasible.

3.  Entitlement to continuation of a vocational goal set in 
February 1998, to include whether the goal is reasonably 
feasible and whether additional supplies, specifically 
$12,000 of bitter melon, may be authorized.

4.  Entitlement to reimbursement of travel expenses of 
$12,268, pursuant to the vocational goal set in February 
1998.  


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was 
filed in July 2001, a statement of the case was issued in 
January 2004, and a substantive appeal was received in 
January 2004.

The issues of entitlement to whether a vocational goal under 
Chapter 31, Title 38, United States Code, is reasonably 
feasible; entitlement to continuation of a vocational goal 
set in February 1998, to include whether the goal is 
reasonably feasible and whether additional supplies, 
specifically $12,000 of bitter melon, may be authorized; and, 
entitlement to reimbursement of travel expenses of $12,268, 
pursuant to the vocational goal set in February 1998, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any further 
action is required on his part.



FINDING OF FACT

Production costs claimed by the veteran in the amount of 
$4,200 were not necessary to begin operations as a self-
employed herbal retailer.  



CONCLUSIONS OF LAW

Reimbursement of production costs in the amount of $4,200, 
pursuant to a February 1998 vocational goal, is denied as a 
matter of law.  38 C.F.R. §§ 21.214, 21.258 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

At the outset, the Board acknowledges the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 
(2000) (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  In this case, the veteran was denied entitlement to 
production costs resulting from his February 1998 vocational 
goal.  As hereinafter more particularly explained, payment of 
production costs (as opposed to start-up costs) are not 
authorized by regulations.  In a case such as this, where the 
pertinent facts are not in dispute and the law is 
dispositive, there is no additional information or evidence 
that could be obtained to substantiate the claim, and the 
VCAA is not applicable.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 
534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

I.  Factual Background

The Board has detailed the entire factual background of this 
case for purposes of clarity, however, the only issue 
currently being decided on the merits is entitlement to 
reimbursement for production costs pursuant to the vocational 
goal set in February 1998.  

Service connection is in effect for bipolar disorder, rated 
100 percent disabling effective April 1993; low back pain 
syndrome, rated 20 percent disabling effective April 1993; 
patellofemoral syndrome, left knee, rated 10 percent 
disabling effective April 1993; and, patellofemoral syndrome, 
right knee, rated 10 percent disabling effective April 1993.  

The veteran initially applied for VA vocational 
rehabilitation benefits in August 1995.  He initially met 
with Med-Voc Associates in September and October 1995.  At 
that time, he expressed interest in obtaining a four year 
degree and possibly a masters degree.  He was interested in 
business management and eventually wanted to become self-
employed.  He did not do vocational exploration at that time.  
At that time he was receiving over $800 per month and was 
pursuing additional ratings.  He was to do vocational 
exploration and was to look into school programs.  In 
February 1996, however, the veteran reported that he was 
moving to a warmer climate.

In May 1997, the veteran filed another claim for VA 
vocational rehabilitation benefits.  In June 1997, the 
veteran attended another evaluation with a Med-Voc Associate.  
It was noted that since his initial evaluations in 1995, his 
service-connected bipolar disorder had increased to 100 
percent, effective April 1993.  Thus, it was noted that he 
had a creditable entitlement of 48 months and 0 days, and 
that his eligibility termination date was June 2007.  

The veteran requested vocational assistance for self-
employment for retailing herbal products through his company, 
Green Earth Enterprises, Inc.  In February 1998, an 
Individualized Employment Assistance Plan was established in 
which to carry out the veteran's business plan.  Business-
licensing fees were provided to assist in establishing the 
legal entity.  VA purchased business equipment that included 
computer components and office equipment.  VA purchased 500 
pounds of the core herbal product called Momordica Chantria 
from a farm in Belize, Central America, for a total cost of 
$7,983.77.  The veteran's business gained credibility in 
marketing its products as an herbal cancer and diabetic 
treatment.  Sales were on contract with a researcher for 
diabetic treatment.  The veteran has claimed that he 
purchased 510 units of capsules and 134 units of tablets from 
a manufacturer, and filled orders placed by local stores and 
outlets.  He contends that his production costs for the 
supplements amounted to $4,200.  In November 1998, Hurricane 
Mitch destroyed the Belize crop purchased by VA.  In December 
1998, the veteran sought disaster relief from various 
agencies to rebuild the Belize Plantation and crop 
restoration for a total cost of $1.2 million.  The veteran, 
however, did not qualify for relief under the applicable 
laws.  

In March 1999, the veteran was informed verbally that the 
IEAP 18-month limit was nearing and no extensions could be 
provided.  The veteran was informed that replacement costs 
would be provided if a source could be found, but he was 
denied transportation costs to search for a replacement crop.  
In May and June 1999, he was again denied transportation 
costs.  In June 1999, he requested that VA provide him with 
an MBA, which was verbally denied.  In September 1999, he was 
informed verbally that VA would reimburse him for crop 
replacement, but was denied lost production and 
transportation costs.

In November 1999, the veteran met with a vocational 
rehabilitation officer to discuss the supply of herbal 
product for his business.  In correspondence issued to the 
veteran in December 1999, the officer outlined the issues 
discussed and steps that needed to be taken by the veteran.  
The officer noted that the veteran was reimbursed $2,200 for 
114 pounds of product that was delivered to his home address, 
and that he still had the product in his possession.  The 
remaining 386 pounds were destroyed by Hurricane Mitch, thus 
were not delivered.  Apparently, in April 1998, a $5,300 
check was issued to a company, S.R.R.H.L., for the additional 
386 pounds of product.  VA was trying to determine, however, 
whether the check had been negotiated.  Apparently, a courier 
from the company had died in the hurricane.  The veteran was 
instructed that he needed to show that there was a market for 
the product being sold, and obtain cash flow.  Once he sold 
part of his product and initiated contact with a new vendor 
for replacement of the sold product, and was able to show a 
cash flow and marketability of his current supply of product, 
he was to contact the officer for further assistance.

Subsequently, the veteran traveled to Florida to find a crop 
replacement.  The veteran sought to overturn his 
rehabilitated status through the St. Petersburg RO, however, 
he was informed that the Minneapolis-St. Paul RO had 
jurisdiction.

In June 2000, the veteran reapplied for VA Chapter 31 
vocational rehabilitation benefits.  The VA counseling 
psychologist removed the Declaration of Rehabilitation and 
established an Individualized Extended Evaluation plan to 
determine if the veteran was feasible for employment.  The 
veteran was to complete one semester of upward bound basic 
academic training during Fall 2000, and complete a 
psychological examination.  

In November 2000, the veteran underwent a psychological 
examination.  Upon mental status examination, the examiner's 
assessment was untreated bipolar disorder versus schizo 
affective disorder.  The examiner opined that the veteran 
seemed paranoid but did not seem excessively manic or 
depressed, so maybe more along schizo affective spectrum.  
Subsequent examinations showed that he was quite symptomatic, 
and reported both paranoid and grandiose delusions.  He was 
no longer taking medication for his psychiatric illness, thus 
the examiner opined that appropriate psychotropic medication 
be reinitiated.

At a November 2000 counseling and supervision meeting at the 
St. Paul Vet Center, the veteran inquired as to whether 
documentation had been received from various agencies with 
regard to his self-employment goals.  The counselor explained 
to the veteran that VA was not sponsoring him for the self 
employment plan, and that the veteran should focus on the 
medical and behavioral feasibility issue and performance at 
Veterans Upward Bound.  The veteran was informed that if he 
refused the treatment plan, then VA would interrupt his 
program and move for discontinuance for medical feasibility 
and non-compliance with the medical treatment plan.  The 
veteran telephoned an hour after the consultation and stated 
that he was withdrawing from the Chapter 31 program, and 
would not return to the Veterans Upward Bound sessions.  
Eleven days later, however, he indicated that he was 
continuing with the Veterans Upward Bound and scheduled 
medical appointments at the VAMC.  A December 2000 counseling 
report reflects that the veteran was doing "good" 
academically, and that he was advised to take a college 
placement test.  He was not having any financial problems, 
and was taking Depakote and calling psychiatry everyday as 
medically advised.

In May 2001, correspondence was issued to the veteran 
informing him that he was not reasonably feasible for 
achieving a vocational goal because providing him services 
would not result in him becoming employed.

In July 2001, a vocational rehabilitation counselor met with 
the veteran.  The counselor issued correspondence to the 
veteran outlining the findings and opinions.  The counselor 
indicated that the veteran's vocational rehabilitation 
history had been reviewed noting that he had applied for 
Chapter 31 benefits in 1995, 1997, 1999, and 2000.  He had 
undergone two vocational rehabilitation plans, one directed 
at self-employment, and one for an extended evaluation to 
assess his feasibility for vocational rehabilitation 
services.  It was explained to the veteran that there were 
multiple barriers to his success in any current vocational 
rehabilitation effort including (1) homeless; (2) without 
reliable personal transportation; (3) in need of any 
established and focused source of medical management and 
treatment for his multiple disabilities; (4) most recent 
psychological assessment of his general functioning was low; 
(5) service-connected disabilities, including 100 percent for 
bipolar disorder.  Thus, the veteran was not identified as 
reasonably feasible for vocational rehabilitation services.  
The veteran was informed that with attention to the above 
concerns and with improvement in the nature of the identified 
concerns, a future request could be submitted.

In December 2002, VA conducted an administrative review of 
the veteran's case.  Reference was made to his Spring 1998 
IEAP in which he was to complete a self-employment objective 
as a private retail of herbs.  Subsequent to Hurricane Mitch, 
he sought additional assistance under Chapter 31.  It was 
determined that although he sought a replacement crop, his 
requests were ignored and he was placed into a rehabilitated 
status in April 1999 without resolution of his previous 
requests for assistance.  It was determined that this was an 
erroneous case closure.  VA determined that the veteran was 
not provided sufficient support subsequent to Hurricane 
Mitch, and that VA needed to be more attentive to the 
veteran's needs.  Thus, VA awarded inter-regional beneficiary 
travel under 38 C.F.R. § 21.372(b)(8) to pay for his trip 
from Minnesota to Florida in which he sought a crop 
replacement.  Additionally, based on the VA counselor's 
instructions to "make good" on his self-employment plan by 
finding a replacement crop, without providing the proper 
support, he was paid subsistence allowance for the period 
October 1, 1999 to August 1, 2000.  It was noted that the 
veteran was seeking replacement costs for the loss of the 
crop in Central America, however, since VA provided the 
initial cost of the crop, further compensation to the veteran 
could not be granted.  VA upheld the subsequent 
discontinuance of Chapter 31 that he was currently not 
feasible for employment.

In October 2003, Veterans Benefits Administration conducted 
an administrative review of the case to determine whether 
equitable relief was warranted.  It was determined that even 
though the counseling psychologist and the vocational 
rehabilitation counselor did not adhere to the veteran's 
needs during the vocational rehabilitation process, no 
administrative error was made.  He was informed that he would 
not be allowed transportation costs in his efforts to locate 
a replacement crop.  

Specifically, it was determined that the Spring 1998 self-
employment plan was not well-conceived or managed under the 
Chapter 31 guidelines.  Instead of providing structure and 
clarity, VA staff managed an unstructured plan that led to 
the veteran's confusion, especially after destruction of his 
herbal crop.  VBA determined that VA should have interrupted 
the plan and reevaluated the employment goal.  Instead, the 
plan was administered continuously ignoring the support the 
veteran needed to address the impact of his psychiatric 
disability and the effects on his ability to become self-
employed.  Subsequent to his failure of the self-employment 
plan, an extended evaluation was conducted which determined 
that the veteran was not currently feasible for employment.  
Such decision was based on medical reports which defined the 
veteran's ability to function as severely impaired.  The 
veteran chose not to participate in a structured and focused 
source of medical management and treatment for his multiple 
disabilities.  Thus, it was determined that the veteran's 
general behaviors were not compatible with those traits 
deemed to be important and expected by employers.  

The law governing the veteran's entitlement to Chapter 31 
services and assistance includes the provision of 
individualized tutorial assistance, tuition, fees, books, 
supplies, and equipment and other training materials 
determined by the Secretary to be necessary to accomplish the 
purposes of the rehabilitation program in the individual 
case.  38 U.S.C.A. § 3104(a)(7)(A); 38 C.F.R. § 21.212.

Further regulations state that supplies and services which 
may be furnished, subject to the provisions of 38 C.F.R. § 
21.258, to a veteran for whom self-employment has been 
approved as the occupational objective, are generally limited 
to those necessary to begin operations:  (1) minimum stocks 
of materials, e.g., inventory of saleable merchandise or 
goods, expendable items required for day-to-day operations, 
and items which are consumed on the premises; (2) essential 
equipment, including machinery, occupational fixtures, 
accessories, appliances; and (3) other incidental services 
such as business license fees.  38 C.F.R. § 21.214(e).

The provisions of 38 C.F.R. § 21.258 state that special 
services listed in § 21.214(e) shall be provided as necessary 
for the most severely disabled veteran.  The term most 
severely disabled veteran means a veteran who has been 
determined to have a serious employment handicap and 
limitations on employability arising from the effects of 
disability (service-connected and nonservice-connected) which 
necessitates selection of self-employment as the veteran's 
vocational goal.

The evidence of record reflects that VA assisted the veteran 
in obtaining a business license, and purchased business 
equipment and 500 pounds of the core herbal product to assist 
the veteran in his self-employment venture.  Subsequent to VA 
assistance in establishing the herbal supply company, the 
veteran purchased dietary supplements, which included 
capsules and tablets, in the amount of $4,200.  The veteran 
has claimed production costs as a result of the purchase of 
these supplements.  It does not appear, however, that the 
acquisition of the supplements were for the initial 
establishment of his herbal supply business.  Upon review of 
the applicable regulations, expenses are not authorized for 
production expenses related to his established business.  The 
charge of the VA is to assist the veteran in the 
establishment of his business, not to maintain him in such.  

Thus, the Board finds that the veteran's claim for production 
costs related to the purchase of dietary supplements in 
connection with his herbal product supply company, a company 
which had been established with the assistance of VA, is not 
authorized under law and must be denied on that basis.  In 
fact, the Board notes that while applicable provisions state 
that the VA may furnish certain supplies and equipment, there 
is no provision that requires the VA to do so.  38 C.F.R. 
§ 21.214(e), 21.258(d).


ORDER

Entitlement to reimbursement of production costs of $4,200 
pursuant to the vocational goal set in February 1998 is not 
warranted.  To this extent, the appeal is denied.


REMAND

As discussed hereinabove, under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Arguably VCAA does not apply to the three remaining issues on 
appeal.  The claims at issue come within the purview of 
Chapter 31 of the United States Code wherein the VCAA 
provisions are applicable to claims under Chapter 51 of the 
United States Code.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  Furthermore, the provisions of Chapter 31 have their 
own notice requirements, time limits and development 
procedures, 38 C.F.R. §§ 21.31, 21.32, 21.50, 21.53(g), which 
may supersede and supplant the VCAA requirements.  See Lueras 
v. Principi, 18 Vet. App. 435 (2004).

However, both Barger and Lueras address waiver of 
overpayment.  There is nothing in either case which addresses 
education claims.  The explanation in Lueras, at 439, is 
clearly applicable only to overpayment cases and not to 
education cases.  Waiver of an overpayment is not a claim for 
benefits under chapter 51, but rather, an application for a 
waiver of over compensation under chapter 53.  The appellant 
in that case was not seeking benefits in the first instance 
under chapter 51, but, rather, having received an overpayment 
of benefits creating indebtedness, he requested a waiver of 
recovery of that indebtedness under chapter 53.  Here the 
veteran is claiming education benefits in the first instance.  
Only if there was an overpayment of educational benefits 
would chapter 53 be applicable.

Further, in addressing the question of whether to apply 
Barger and Lueras in support of the finding that an education 
claim is made under chapter 31 and not chapter 51, such an 
assertion is wrong on its face because chapter 51 applies to 
education cases, providing effective dates just as it does 
for other benefits.  The Board is unable to conclude that 
educational benefits are not benefits under chapter 51, when 
Section 5113 specifically addresses effective dates for 
educational benefits (emphasis added).

VCAA notice is not required where there is no dispute of 
facts and the claim may be decided as a matter of law.  Mason 
v. Principi, 16 Vet. App. 129, 132 (2002); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); Valiao v. Principi, 17 Vet. 
App. 229, 231-32 (2003); VAOPGCPREC 2-2004 (2004).  However, 
it would appear that VCAA notice is required for educational 
claims, such as vocational rehabilitation claims, where the 
issues are factual in nature as oppose to being decided as a 
matter of law.  In Parker v. Principi, 18 Vet. App. 319 
(Table) Vet. App., 2003, June 12, 2003, and Contorno v. 
Principi, 18 Vet. App. 166 (Table) Vet. App., 2002, November 
01, 2002, the Court held that VCAA notice was required for 
Chapter 31 claims.

As noted in earlier discussion regarding the production costs 
issue, some claims will not be subject to a dispute of facts 
and will be decided as a matter of law.  In compliance with 
the above discussion, such claims would not be entitled to 
VCAA notice.  38 U.S.C.A. § 5103A (a)(2).  However, the 
remaining issues present a dispute of facts as it pertains to 
feasibility.  Such a case triggers the duties to notify and 
assist found in the statues and regulations implementing the 
VCAA.

In order to comply with the VCAA requirements, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide;  (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and, (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  The 
record does not disclose any attempt at VCAA compliance.  
Consequently, although the Board regrets the further delay, 
the case must be returned to the RO so the veteran can be 
notified of the provisions of VCAA and given an opportunity 
to provide or identify evidence to substantiate his claims.

Moreover, the RO should ensure that all documentation 
relating to the three issues being remanded are contained in 
the veteran's claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  As to the issues listed as 1, 2, and 
3 on the first page of this decision, the 
RO should send an appropriate letter to 
the veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should advise 
the veteran of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be advised to submit all 
pertinent evidence in his possession.  
Any necessary notice as to any other 
elements of the claims as addressed in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) should also be furnished. 

2.  The RO should ensure that all 
documentation is on file as it relates to 
the three issues remaining on appeal.

3.  Review the expanded record and 
determine if the benefits sought are 
warranted.  The veteran should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


